Murray and Hunt, JJ.,
also concurred, except that they were further of opinion that there was substantial success, and' that plaintiff would be entitled to recover the whole contract price.
Grover and Daniels, JJ., dissented.
Judgment affirmed, with costs.*

 In Bowman v. Tallman, June, 1869 (affirming 3 Robt. 385; S. C., 27 How. Pr. 313), it was held, that the mere fact that an attorney’s services produced no beneficial result to his client, through his erroneous advice, ■does, not preclude him from claiming compensation. The extent of the rule on this point is, that he has no claim for compensation when the services in question were useless to the client by reason of negligence or want of proper skill in the attorney. Hence, where the attorney advised his client, that on a devise to infants of a vested estate subject to open and let in after-born children, the supreme court had power, under the statute relating to infants’ estates, to authorize a sale, — this-being a question on which the court of last resort had been divided, — and, pursuant to this advice, he effected a sale which was afterwards adjudged void,— Held, that the error in his advice did not deprive him of his right to compensation.
George Bowman sued William M. Tallman, in the New York superior court, to recover for professional services of plaintiff as an attorney and counselor, rendered to defendant in respect to the estate of his father, under whose will defendant was an executor and trustee.
The will of the testator was such that the fee of lands was vested in infants and others, and liable to open and let in children yet unborn. The plaintiff, being consulted and employed by defendant, advised applying to the supreme court for leave to sell, under the statute empowering that court to authorize a sale of infants’ property. He accordingly took this course, and effected a sale; but two successive purchasers each refused to complete his purchase, on the ground that they were advised that, on an application under the statute in question, the court had not power (as they have in partition), to bind persons yet unborn, and cut off *183the possibility of such an interest arising. In the litigation that ensued, the supreme court held the sale ineffectual for this reason; and the plaintiff then abandoned the proceedings, and brought partition, which was effectual.
The principal part of the plaintiff's claim in the present action, was for costs in the nugatory proceedings under the statute.
The superior court held, that the evidence on the trial showed a personal retainer by defendant, which rendered him personally liable, although his only interest was in his capacity as executor and trustee ; and were also of opinion that the supreme court were wrong in their construction of the statute, and the plaintiff, therefore, was not chargeable with negligence.
From judgment for plaintiff (reported in 2 Robt. 385; S. C., less fully, 27 How. Pr. 212), defendant appealed.
Ethridge T. Gerry, for defendant, appellant.
John, S. Reynolds, for plaintiff, respondent.
Woodruff, J. — In Godfrey v. Dalton, 6 Bing. 460; 4 M. &P. 142, in *184tlie English court of common pleas, Tihdai,, Chief Justice, says: “ It would be extremely difficult to define the exact limit by which the shill and diligence which an attorney undertakes to furnish in the conduct of a case is bounded; or, to trace precisely the dividing line between that reasonable skill and diligence which appears to satisfy his undertaking, and that erassa negligentia, or lata culpa, mentioned in some of the cases, for which he is undoubtedly responsible.
The cases, however, which have been cited and commented upon at the bar, appear to establish in general that he is liable for the consequences of ignorance or non-observance of care in the preparation of the cause for trial; or of attendance thereon with his witnesses ; and for the mismanagement of so much of the conduct of the cause as is usually and ordinarily allotted to his department of the profession; whilst, on the other hand, he is not liable for error in j udgment upon points of new occurrence, or of nice or doubtful construction, or of such as are usually intrusted to men in the higher branch of the profession of the law.”
In the application of these views the court held, that the attorney was not responsible for neglecting to produce a judgment record as evidence of a previous judgment by default on the trial of a cause, from an erroneous conception or belief that the book of the prothonotary, in which was kept an entry of the judgments by default, signed in each term, was competent evidence to establish the fact. And in Kemp v. Burt, 4 Barn. & Ald. 434; S. C., 1 Nev. & M. 262, attorneys were held *185not liable in a case where there was doubt whether the course they pursued was not correct; and the plain inference from the language of the court is, that to subject them to an action, they must have been guilty of gross negligence.
In Lanphire v. Phipos, 8 Carr. & P. 475, at nisi prius, Tutdal, Chief Justice, instructed the jury in some general rules applicable to professional men in general, thus: “What you will have to say is this,— whether you are satisfied that the injury sustained (by the plaintiff) is attributable to the want of a reasonable and proper degree of care and skill in the defendant’s treatment. Every person who enters into a learned profession undertakes to bring to the exercise of it a reasonable and proper degree of care and skill. He does not undertake, if he is an attorney, that at all events you shall gain your cause, nor does a surgeon undertake that he will perform a cure; nor does he undertake to use the highest possible degree of skill. There may be persons who have a higher education and greater advantages than he has; but he undertakes to bring a fair, reasonable, and competent degree of skill,” &c.
In actions brought by the attorney to recover the value of his services, another element has been brought into view. Thus, in Montriow v. Jefferys, 2 Carr. & P. 113 ; S. C., R. & M. 317, also at nisi prius, Abbott, Ch. J., instructed the jury, where there was some evidence that the facts and the law applicable thereto were known to the attorney, and yet the proper steps for his client’s protection in a proceeding before two county magistrates were not taken: “ The real question upon this evidence is, whether you think that the expense was brought upon the parties by the inadvertence of the plaintiff. No attorney is bound to know all the law. God forbid that it should be imagined that an attorney, or a counsel, or even a judge, is bound to know all the law; or that an attorney is to lose his fair recompense on account of an error, being such an error as a cautious man might fall into. . But if you think in this case, that the plaintiff has brought all the expense on the parties by his omitting to give proper information, either to them or to the justices, you will, under that impression, find your verdict for the defendant.”
In several cases cited in notes to this case (in 12 Eng. Com. Law, 53), the proposition is recognized that, in an action for the value of the services of an attorney, if it be shown that by reason of the plaintiff’s negligence the services have been of no value to his client, he can recover nothing. Some general expressions might easily be supposed to import the broader proposition, that wherever the service has been of no value to the client, there can be no recovery; but it is clear, I think, that no such broad proposition is held or intended; the observation of Chief Justice Abbott forbids any such idea.
*186In Hill v. Featherstonhaugh, 7 Bing. 569 ; S. C., 5 M. & P. 541, the attorney had been employed to secure his client by preventing a transfer of a bank stock, and to that end put a distringas upon the stock. There was some evidence that a previous distringas had been issued ; in consequence, the second distringas, issued by the attorney, was unnecessary for the client’s security. It was left to the jury to consider whether the work done was of any use to the defendant, and whether they could infer (from the evidence), that the plaintiff knew of a previous distringas, and had advised a second. On the review, Chief Justice Tindal says : “ I have always thought that if an attorney, through inadvertence or inexperience, incurs trouble which is useless to his client, he cannot make it the subject of remuneration, the meaning of which is, a reward for useful labor,” &c. “ It seemed clear to me that the plaintiff had acted with full knowledge of the former distringas, and I left it to'the jury to say, whether they would infer that the plaintiff had advised the second distringas, and was awwre of the first; and then comes the question, whether the second distringas was of any use, &c.; it was for the jury to say whether it was useless to the defendant, and whether the plaintiff knew it to be so, when it appeared by the correspondence that he had seen the solicitor of the bank before he proceeded.”
Gasely says, a client is entitled to expect the exercise of competent skill; the attorney has not an unlimited discretion, and is net to pursue a course which will be manifestly useless to his employer. The question here was, whether the business done was necessary for accomplishing the object which the defendant had in view when he retained the plaintiff. The other judges state the question to be simply whether what was done was necessary for the object the employer had in view. But, I think it manifest upon the whole case, that this narrowing of the question was upon the clear assumption, that, if the work done was useless, the attorney must have known it to be so.
The language cited from Bayley, J., in Duncan v. Blundell, 3 Stark. N. P. 6, that “ where a person is employed in a work of skill, the employer buys both his labor and his judgment; he ought not to undertake the work if it cannot succeed ; and he should know whether it will or not,” is far too harsh to be true without qualification. It would make an attorney the guarantor of success in every prosecution he advises and undertakes, and in every defense which by his advice is interposed; no such rule could be endured by a profession in which one or other of the parties to every litigation must fail. And the illustfation of Aldebson, J., in the case above cited (Hill v. Featherstonhaugh), better states the *187extent of the rule acted upon: “In the case of a medical man, if an operation which might have been useful, has merely failed in the event, he is nevertheless entitled to charge ; but if it could have been useful in no event, he would have no claim on the patient.”
The decision in the last case was again reiterated in a case in which the court deemed the verdict against the weight of evidence, but in which they were, on the review, confined to the mere inquiry whether the jury were properly instructed (Shaw v. Arden, 9 Bing. 287; S. C., 2 M. & Scott, 341), and the question is stated to have been “ whether the work was necessary for the plaintiff (the client), or was entered on from the defendants’ own zeal, and a view of making business for their own advantage; that it was useless to the plaintiff appears from the result; the result aione would not, indeed, be conclusive to show that it was improperly undertaken, but that was a question for the jury on which the evidence was conflicting.”
And in Bracey v. Carter, 12 Ad. & E. 373; 40 Eng. Com. Law, 74, the rule deducible from these cases is found in the proposition that “ if an attorney, conducting a suit, commits an act of negligence by which all the previous steps become useless in the result, he cannot recover for any part of the business done.”
This collection and statement of the cases in England, most of which have been cited and relied upon by the counsel for the appellant, shows that they are no authority for the claim that the plaintiff is not entitled to compensation for his services on the mere ground that they produced no beneficial result.
The extent of the rule is that when the services for which compensation is claimed are useless to the client, by reason of the negligence or the want of proper skill in the attorney, then the latter is entitled to no compensation.
The question, therefore, recurs: did the case now before us disclose such negligence or want of skill ? For it seems to me to be clear, that the fruitless endeavors to dispose of the real estate to which the services related, were of no value in fact to the defendant, or to those for whose benefit the proceedings were taken.
Ko testimony was given on the trial by any expert in the law, for the purpose of proving, as a fact in the case, that the plaintiff, in advising the proceedings, acted unskillfully, or that he did not in good faith exorcise a fair judgment upon the question to which his advice was directed, or even that the opinion by which he was governed in the institution and carrying on of the proceeding was not correct.
*188The result, and the views of the court upon the law, were, therefore, the guide of the court, on the trial below, to a determination of the question.
The correctness of the advice given, and therefore the propriety and wisdom of the course pursued by the attorney for the accomplishment of his client’s wishes, viz: a sale of the property, depended upon the construction of a will, and also upon the force and effect' of a statute.
It had not been authoritatively decided, that a proceeding for the sale of infants’ lands under the statute, would not be effectual to pass a perfect title, where the fee, vested in such infants, was liable to open and let in persons yet unborn. An opinion had been expressed in the court of last resort, that such a sale would be effectual to pass a good title to the purchaser; a counter opinion had also been expressed, but other of the judges had refused to express an opinion on the point.
It was a fair question for consideration and for the exercise of professional judgment. The analogy of the rule, in case of partition and sale under the jurisdiction and power of the court of chancery, was not remote or irrelevant. In my judgment, the brief used in the proceeding taken by the plaintiff, and found in the case before us, shows that the plaintiff’s views could be and were sustained by fair argument upon the construction of the statute, its purpose and design ; and the analogy referred to, and the peculiar situation of the property itself, appealed strongly to the court to give to the statute such liberal construction as would tend to facilitate a sale, plainly demanded by the interest of the infants in being, and of any who might thereafter be born.
However clear I may be, that the proceeding was rightfully held, in the supreme court, ineffectual to pass to the purcheser a perfect title, I do not think that the question was so plain that to have thought otherwise, and to have acted on that opinion, was a failure to exercise that reasonable care and skill which the attorney is bound to exercise, within the cases above referred to. It is of some significance, and the members of the profession have a right so to regard it, that a difference of opinion on the point had already appeared in the highest court in the State, and the point was there left undecided.
*189To hold that the plaintiff was proved wanting in reasonable professional skill, because he adopted and acted upon one side of the question thus left open, would be a most oppressive rule to the legal profession, and often require them, at the peril of actions for damages, or at least of loss of all compensation, to be wiser and more skillful than those whose duty it is to declare the law.
As to the question whether the defendant was personally liable for the services in question, the case was put to the jury under instructions highly favorable to the defendant, and they have in substance found that the defendant intended to be personally liable for the plaintiff's compensation, or, in other words, that he agreed to pay therefor. There was testimony in the cause from which that might reasonably be inferred. Indeed, an employment to render services, in general, involves the liability of the employer to make compensation, unless he shows on his part that the understanding or agreement was otherwise. It may, it is true, be inferred from the terms of the employment or known authority of the party to act for, and bind others to such payment.
There was no error in leaving the question to the jury, and, we have, therefore, no jurisdiction to review their finding.
Whatever I might conclude, upon the merits of the whole case, if I were sitting to try the action upon all the issues, I do not perceive that any error in law was committed for which the judgment should be reversed ; it must, therefore, be affirmed.
Daniels, J., also read an opinion for affirmance.
All the judges concurred in affirming the judgment.
Judgment affirmed, with costs.
Consult, also, Stokes v. Tremper, 2 Kay & J. 232; Long v. Orsi, 18 C. B. 610; 26 L. J. C. P. 127; Fletcher v. Winter, 3 Fost. & F. 138 ; see also, 2 Id. 642, 407